PROMISSORY NOTE




FACE AMOUNT

       

$132,000

PRICE

       

$110,000

INTEREST RATE

       

12% per annum

NOTE NUMBER

       

April-2007-101

ISSUANCE DATE

 

      

April 9, 2007

MATURITY DATE

       

April 9, 2008




FOR VALUE RECEIVED, Execute Sports, Inc., a Nevada corporation, and all of its
subsidiaries (the “Company”) (OTC BB: EXCS) hereby promises to pay to the order
of DUTCHESS PRIVATE EQUITIES FUND, LTD., a Cayman Island exempted company (the
“Holder”), by the Maturity Date, or earlier, the Face Amount of One Hundred and
Thirty-two Thousand Dollars ($132,000) plus accrued interest  U.S., (this
“Note”) in such amounts, at such times and on such terms and conditions as are
specified herein.  The Company and the Holder are sometimes hereinafter
collectively referred to as the “Parties” and each a “Party” to this Agreement.

Article 1

Method of Payment/Interest

Section 1.1

Payments made to the Holder by the Company in satisfaction of this Note
(referred to as a "Payment," or "Payments") shall be drawn from each Put under
the Equity Line of Credit provided by the Investor to the Company.  The Company
shall make payments to the Holder in the amount of the greater of a) one hundred
percent (100%) of each Put (as defined in the Investment Agreement between the
Company and the Investor dated June 28, 2005) given to  the Investor from the
Company; or, b) eleven thousand seven hundred twenty-one dollars and 39/100
($11,721.39) (the “Payment Amount”) until the Face Amount is paid in full, minus
any fees due.  The First Payment will be due on May 1, 2007 and each subsequent
Payment will be made at the Closing of each Put ("Payment Date" or "Payment
Dates") until this Note is paid in full, with a minimum amount of eleven
thousand seven hundred twenty-one dollars and 39/100 ($11,721.39) per month.
 Notwithstanding any provision to the contrary in this Note, the Company may pay
in full to the Holder the Face Amount, or any balance remaining thereon, in
readily available funds at any time and from time to time without penalty.

Payments made during a month that exceed the Payment Amount due shall reduce the
unpaid Face Amount of the Note accordingly.

Section 1.2

If before Maturity the Company raises any funds from a third-party, whether
involving the issuance of debt or equity, including any equity line agreements
with the Holder or a third party (a “Financing”), then the Company shall pay to
the Holder one hundred percent (100%) of the net proceeds therefrom as
prepayment of the Face Amount of this Note,  Interest and penalties, if any,
then due.  A Financing will also include the sale by the Company of any of its
assets which are deemed to be material to the Company (excluding assets sold in
the normal course of business).  All prepayments described in this Section 1.2
shall be made to the Holder within three (3) business day of the Company’s
receipt of proceeds from the








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

1

2

--------------------------------------------------------------------------------

Financing.  Failure to comply with this Section 1.2 shall constitute an Event of
Default (as described in Article 4 hereof).  The Holder may, but is not required
to, waive all or part of this Section 1.2 upon request from the Company and any
such waiver shall not be unreasonably withheld.

Section 1.3

The Company shall pay twelve percent (12%) annual coupon on the unpaid Face
Amount of this Note, commencing on the Issuance Date (the “Interest”).  The
Interest shall compound daily, pro rata for partial periods.   

Article 2

Collateral




Section 2.1

The Company does hereby agree to issue to the Holder for use as Collateral
thirty (30) signed Put Notices consistent with the conditions set forth in
Article 12.  The Collateral Put Notices shall be utilized only in the Event of
Default (as hereinafter defined). In the event the Holder uses the Collateral in
full, the Company shall immediately deliver to the Holder additional Put Notices
to the extent of the outstanding Face Amount as requested by the Holder.




Section 2.2

Upon the completion of the Company's obligation to the Holder of the Face Amount
of this Note, the Company will not be under any further obligation to complete
additional Puts.  All remaining Put sheets shall be marked “VOID” by the Holder
and returned to the Company at the Company’s request.




Section 2.3

The above collateral Put Notices come into effect only in the Event of Default
(as hereinafter defined). The Company shall not be obligated to deliver any
shares of its common stock related to the collateral Put Notices unless an Event
of Default has occurred. The Company may, at its discretion, place all such
collateral Put Notices in escrow to be released in the Event of Default pursuant
to instructions by the Company.







Article 3

Unpaid Amounts

Section 3.1

In the event that the Company has not repaid the Face Amount by the Maturity
Date (the “Residual Amount”), then as liquidated damages (the “Liquidated
Damages”), the Face Amount shall be increased by ten percent (10.0%) as an
initial penalty and an additional two and one-half percent (2.5%) per month (pro
rata for partial periods), compounded daily, for each month until the Face
Amount is paid in full.  Further, if a Residual Amount remains at Maturity, it
shall constitute an Event of Default hereunder. The Parties acknowledge that the
Liquidated Damages are not interest under this Note and shall not constitute a
penalty.








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

2

2

--------------------------------------------------------------------------------

Article 4

Defaults and Remedies

Section 4.1

Events of Default. An “Event of Default” occurs if any one of the following
occur:

(a)

The Company does not make a Payment within three (3) business days of a Payment
Date, or a Residual Amount on the Note exists on the Maturity Date;

(b)

The Company, pursuant to or within the meaning of any Bankruptcy Law (as defined
below): (i) commences a voluntary case; (ii) consents to the entry of an order
for relief against it in an involuntary case; (iii) consents to the appointment
of a Custodian (as defined below) of the Company or for its property; (iv) makes
an assignment for the benefit of its creditors; or (v) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (A) is for
relief against the Company in an involuntary case; (B) appoints a Custodian of
the Company or for its property; or (C) orders the liquidation of the Company,
and the order or decree remains unstayed and in effect for sixty (60) calendar
days;

(c)

The Company’s $0.001 par value common stock (the “Common Stock”) is suspended or
is no longer listed on any recognized exchange, including an electronic
over-the-counter bulletin board, in excess of two (2) consecutive trading days
(excluding suspensions of not more than one (1) trading day resulting from
business announcements by the Company);

(d)

The registration statement for the shares underlying the current Equity Line of
Credit is not effective for any reason;

(e)

The Company breaches a material term of this Agreement or any of the Company’s
representation or warranties hereunder were false when made;

(f)

The Company fails to carry out Puts, including any paperwork needed, in a timely
manner;

(g)

An event of default occurs under any agreement given as security for the
obligations and liabilities under this Note.

(h)

The occurrence of any event which is described elsewhere in this Note as
constituting an Event of Default hereunder.

As used in this Section 4.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors, and the term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.

Section 4.2

Remedies.  Upon the occurrence of each and every Event of Default, the Holder
may seek any or all of the following remedies to the extent of the Residual
Amount:

(a)

The Holder may elect to execute the Puts in an amount that will repay the Holder
and fully enforce the Holder’s rights under the Pledge Agreement and the
Security Agreement as








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

3

2

--------------------------------------------------------------------------------

well as the Secured Continuing Unconditional Guaranty of even date herewith
among the subsidiaries as outlined between Company and the Holder (the
“Guaranty”)

(b)

The Holder may increase the Face Amount of the Note by ten percent (10.0%) as an
initial penalty and an additional two and one-half percent (2.5%) per month (pro
rata for partial periods), compounded daily, until such Event of Default is
cured (if capable of being cured) or this Note, together with all interest
thereon, is repaid in full (i.e., exercise the Liquidated Damages option).  The
Parties acknowledge that the Liquidated Damages are not interest under this Note
and shall not constitute a penalty.

(c)

The Holder may elect to stop any further funding to the Company excluding the
Equity Line of Credit.

(d)

As more fully described herein, the Holder may also do either (i) or (ii) below,
but not both; provided, however, that the Holder may only utilize (i) below in
the event of default pursuant to Section 4.1 and such default is not cured by
the Company within fifteen (15) business days:

(i)

Switch the Residual Amount to a three-year (“Convertible Maturity Date”),
eighteen percent (18%) interest bearing convertible debenture at a floating rate
discount of twenty-five percent (25%) to the prevailing market price during
conversion, and with such other terms described hereinafter (the “Convertible
Debenture”).  The Convertible Debenture shall be considered closed (“Convertible
Closing Date”) as of the date of the Event of Default.    If the Holder chooses
to convert the Residual Amount to a Convertible Debenture, then the Company
shall have ten (10) business days after notice of default from the Holder (the
“Notice of Convertible Debenture”) to file a registration statement covering an
amount of shares equal to three hundred percent (300%) of the Residual Amount,
plus interest thereon and any Liquidated Damages due at such time.  In the event
the Company does not file such registration statement within such period of
time, or such registration statement is not declared by the Commission to be
effective under the Securities Act within sixty (60) business days of the
Convertible Closing Date, then the Residual Amount shall increase by five
thousand dollars ($5,000) per day.  In the event the Company is given the option
for accelerated effectiveness of the registration statement, the Company will
cause such registration statement to be declared effective as soon as reasonably
practicable and will not take any action to delay the registration to become
effective.  In the event that the Company is given the option for accelerated
effectiveness of the registration statement, but chooses not to cause such
registration statement to be declared effective on such accelerated basis, the
Residual Amount shall increase by five thousand dollars ($5,000) per day
commencing on the earliest date as of which such registration statement would
have been declared to be effective if subject to accelerated effectiveness.

(ii)

The Holder may increase the Payment Amount described under Article 1 hereof to
fulfill the repayment of the Residual Amount.  The Company








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

4

2

--------------------------------------------------------------------------------

shall provide full cooperation to the Holder in directing funds owed to the
Holder on any Put made by the Company to the Holder.  The Company agrees to
diligently carry out the terms outlined in the Equity Line for delivery of any
such shares.  In the event the Company is not diligently fulfilling its
obligation to direct funds owed to the Holder from Puts to the Holder, as
reasonably determined by the Holder, the Holder may, after giving the Company
five (5) business days advance notice to cure same, elect to increase the Face
Amount of the Note by two and one-half percent (2.5%) per day, compounded daily,
in addition to and on top of any additional remedies available to the Holder
under this Note.

Section 4.3

Conversion Privilege

(a)

In the event that a Convertible Debenture is issued by the Company pursuant to
Section 4.2(d)(i), the Holder shall have the right to convert the Convertible
Debenture into shares of Common Stock at any time following the Convertible
Closing Date and before the close of business on the Convertible Maturity Date.
 The number of shares of Common Stock issuable upon the conversion of the
Convertible Debenture shall be determined pursuant to Section 4.4 hereof, but
the number of shares issuable shall be rounded up to the nearest whole share.

(b)

In the event all or any portion of the Convertible Debenture remains outstanding
on the Convertible Maturity Date (the “Debenture Residual Amount”), the
unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4 hereof.

Section 4.4

Conversion Procedure

(a)

The Holder may elect to convert the Residual Amount in whole or in part any time
and from time to time following the Convertible Closing Date.  Such conversion
shall be effectuated by providing the Company, or its attorney, with that
portion of the Convertible Debenture to be converted together with a facsimile
or electronic mail of the signed notice of conversion (the “Notice of
Conversion”).  The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronically mailed the Notice of
Conversion (receipt being via a confirmation of the time such facsimile or
electronic mail to the Company as provided by the Holder).  The Holder can elect
to either reissue the Convertible Debenture, or continually convert the
remaining Residual Amount under the Debenture.

(b)

Common Stock to be Issued.

Upon the conversion of the Convertible Debenture by the Holder, the Company
shall instruct its transfer agent to issue stock certificates without
restrictive legends or stop transfer instructions, if, at that time, the
aforementioned registration statement described in Section 4.2 hereof has been
declared effective (or with proper restrictive legends if the registration
statement has not as yet been declared effective), in specified denominations
representing the number of shares of Common Stock issuable upon such conversion.
In the event that the Convertible Debenture is deemed saleable under Rule 144 of
the Securities Act, the Company shall, upon a Notice of Conversion, instruct the
transfer agent to issue free trading certificates without restrictive legends,
subject to other applicable securities








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

5

2

--------------------------------------------------------------------------------

laws. The Company is responsible to for all costs associated with the issuance
of the shares, including but not limited to the opinion letter, overnight
delivery of the certificates and any other costs that arise. The Company shall
act as registrar of the Shares of Common Stock to be issued and shall maintain
an appropriate ledger containing the necessary information with respect to each
Convertible Debenture. The Company warrants that no instructions have been given
or will be given to the transfer agent which limit, or otherwise prevent resale
and that the Common Stock shall otherwise be freely resold, except as may be set
forth herein or subject to applicable law.

(c)

Conversion Rate.  The Holder is entitled to convert the Convertible Debenture
Residual Amount, plus accrued interest and penalties, anytime following the
Convertible Closing Date, at the lesser of either (i) seventy-five percent (75%)
of the lowest closing bid price during the fifteen (15) trading days immediately
preceding the Notice of Conversion or (ii) 100% of the lowest bid price for the
twenty (20) trading days immediately preceding the Convertible Closing Date
(“Fixed Conversion Price”).  No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded up to the nearest whole share.

(d)

Nothing contained in the Convertible Debenture shall be deemed to establish or
require the Company to pay interest to the Holder at a rate in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid exceeds the maximum rate permitted by governing
law, the rate of interest required to be paid thereunder shall be automatically
reduced to the maximum rate permitted under the governing law and such excess
shall be returned with reasonable promptness by the Holder to the Company.  In
the event this Section 4.4(d) applies, the Parties agree that the terms of this
Note shall remain in full force and effect except as is necessary to make the
interest rate comply with applicable law.

(e)

The Holder shall be treated as a shareholder of record on the date the Company
is required to issue the Common Stock to the Holder.  If prior to the issuance
of stock certificates, the Holder designates another person as the entity in the
name of which the stock certificates requesting the Convertible Debenture are to
be issued, the Holder shall provide to the Company evidence that either no tax
shall be due and payable as a result of such transfer or that the applicable tax
has been paid by the Holder or such person.  If the Holder converts any part of
the Convertible Debentures, or will be, the Company shall issue to the Holder a
new Convertible Debenture equal to the unconverted amount, immediately upon
request by the Holder.

(f)

Within four (4) business days after receipt of the documentation referred to in
this Section, the Company shall deliver a certificate for the number of shares
of Common Stock issuable upon the conversion.  In the event the Company does not
make delivery of the Common Stock as instructed by Holder within four (4)
business days after the Conversion Date, the Company shall pay to the Holder an
additional one percent (1.0%) per day in cash of the full dollar value of the
Debenture Residual Amount then remaining after conversion, compounded daily;
provided, however, that the Company shall not be liable for any amounts under
this Section 4.4(f) in the event that the delay in the issuance of the Common
Stock is as a result of actions by the Holder or outside of the control of the
Company.








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

6

2

--------------------------------------------------------------------------------




(g)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the Convertible Debentures by the Holder of the
entire amount of Convertible Debentures then outstanding.  If, at any time, the
Holder submits a Notice of Conversion and the Company does not have sufficient
authorized but unissued shares of Common Stock (or alternative shares of Common
Stock as may be contributed by stockholders of the Company) available to effect,
in full, a conversion of the Convertible Debentures (a “Conversion Default,” the
date of such default being referred to herein as the “Conversion Default Date”),
the Company shall issue to the Holder all of the shares of Common Stock which
are available.  Any Convertible Debentures, or any portion thereof, which cannot
be converted due to the Company’s lack of sufficient authorized common stock
(the “Unconverted Debentures”), may be deemed null and void upon written notice
sent by the Holder to the Company.  The Company shall provide notice of such
Conversion Default (“Notice of Conversion Default”) to the Holder, by facsimile,
within one (1) business days of such default.

(h)

The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by 0.24, the
product of which is then multiplied by the initial issuance price of the
outstanding or tendered but not converted Convertible Debentures held by the
Holder, where N equals the number of days from the Conversion Default Date to
the date (the “Authorization Date”) that the Company authorizes a sufficient
number of shares of Common Stock to effect conversion of all remaining
Convertible Debentures.  The Company shall send notice (“Authorization Notice”)
to the Holder that additional shares of Common Stock have been authorized, the
Authorization Date, and the amount of Holder’s accrued Conversion Default
Payments.  The accrued Conversion Default shall be paid in cash or shall be
convertible into Common Stock at the conversion rate set forth in Section 4.4(c)
hereof, upon written notice sent by the Holder to the Company, which Conversion
Default shall be payable as follows: (i) in the event the Holder elects to take
such payment in cash, cash payment shall be made to the Holder within five (5)
business days, or (ii) in the event Holder elects to take such payment in stock,
the Holder may convert at  the conversion rate set forth in Section 4.4(c)
hereof until the expiration of the conversion period.

(i)

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Convertible Debentures in full will cause the Holder to suffer irreparable
harm, and that the actual damages to the Holder will be difficult to ascertain.
 Accordingly, the parties agree that it is appropriate to include in this
Agreement a provision for liquidated damages.  The Parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable, and under the
circumstances, do not constitute a penalty.  The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Convertible Debenture.

(j)

If, by the fourth (4th) business day after the Conversion Date, any portion of
the shares of the Convertible Debentures have not been delivered to the Holder
and the Holder








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

7

2

--------------------------------------------------------------------------------

purchases, in an open market transaction or otherwise, shares of Common Stock
(the “Covering Shares”) necessary to make delivery of shares which would had
been delivered if the full amount of the shares to be converted had been
delivered to the Holder, then the Company shall pay to the Holder, in addition
to any other amounts due to Holder pursuant to this Convertible Debenture, and
not in lieu thereof, the Buy-In Adjustment Amount (as defined below).  The “Buy
In Adjustment Amount” is the amount equal to the excess, if any, of (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Covering Shares, minus (y) the net proceeds (after brokerage commissions, if
any) received by the Holder from the sale of the Sold Shares.  The Company shall
pay the Buy-In Adjustment Amount to the Holder in immediately available funds
within five (5) business days of written demand by the Holder.  By way of
illustration only and not in limitation of the foregoing, if the Holder
purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Company will be required to pay to the Holder will be $1,000.

Article 5

Additional Financing and Registration Statements

Section 5.1

The Company will not enter into any additional financing agreements whether for
debt or equity, without prior expressed written consent from the Holder, which
may be given or withheld in Holder’s sole and absolute discretion.

Section 5.2

The Company agrees that it shall not file any registration statement which
includes any of its Common Stock (other than registration statements associated
with registering shares on Form S-4 or other limited purpose form)  until such
time as the Note is paid in full (the “Lock-Up Period”) or unless and until
Holder gives its prior written consent (which may be given or withheld in
Holder’s sole and absolute discretion).

Section 5.3

If at any time while this Note is outstanding, the Company issues or agrees to
issue to any entity or person (“Third-Party”) for any reason whatsoever, any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any such terms in effect prior to the execution of this Note)
(a “Third Party Financing”), at terms deemed by the Holder to be more favorable
to the Third-Party, then the Company grants to the Holder the right, at the
Holder’s election, to modify the terms of this Note to match or conform to the
more favorable term or terms of the Third-Party Financing.  The rights of the
Holder in this Section 5.3 are in addition to all other rights the Holder has
pursuant to this Note and the related Security Agreement between the Holder and
the Company.

Violation of any Section under this Article 5 shall constitute an Event of
Default and the Holder may elect to take the action or actions outlined in
Article 4 hereof.

Article 6

Notice

Section 6.1

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon delivery, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

8

2

--------------------------------------------------------------------------------

and kept on file by the sending party); or (iii) one (1) day after deposit with
a nationally recognized overnight delivery service, so long as it is properly
addressed.  The addresses and facsimile numbers for such communications shall
be:

If to the Company:

Attn: Geno Apicella

Execute Sports, Inc.

21143 Hawthorne BL, #425

Torrence, CA 90503

Telephone: (858) 518-1387

Facsimile:   




If to the Holder:

Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Telephone: (617) 301-4700
Facsimile: (617) 249-0947

Section 6.2

The Parties are required to provide each other with five (5) business days prior
notice to the other party of any change in address, phone number or facsimile
number.

Article 7

Time

Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday.  A “business day” shall mean a day
on which the US Markets are open for a full day or half day of trading.

Article 8

No Assignment.

This Note and the obligations hereunder shall not be assigned.

Article 9

Rules of Construction.

In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof.  Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

9

2

--------------------------------------------------------------------------------

Directors of the Company and, if it is made in good faith, it shall be
conclusive and binding upon the Company.

Article 10

Governing Law

The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.

Article 11

Disputes Subject to Arbitration

The Parties shall submit all disputes arising under this Note to arbitration in
Boston, Massachusetts before a single arbitrator of the American Arbitration
Association (the “AAA”).  The arbitrator shall be selected by application of the
rules of the AAA, or by mutual agreement of the Parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts.  No Party will challenge the jurisdiction or venue provisions
provided in this Article 11.  Nothing in this Article 11 shall limit the
Holder’s right to obtain an injunction for a breach of this Note from any court
of law.  Any injunction obtained shall remain in full force and effect until the
arbitrator, as set forth in this Article 11 fully adjudicates the dispute.




Article 12

Conditions to Closing

The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.

Article 13

Closing Costs

The Company agrees to pay for related expenses associated with the proposed
transaction of ten thousand dollars ($10,000).  This amount shall cover, but is
not limited to, the following: due diligence expenses, document creation
expenses, closing costs, and transaction administration expenses.  All such
structuring and administration expenses shall be deducted from the first
Closing.

Article 14

Indemnification

In consideration of the Holder’s execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company’s other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnities”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

10

2

--------------------------------------------------------------------------------

attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Note, or any other certificate, instrument or document
contemplated hereby or thereby, or (ii) any breach of any covenant, agreement or
obligation of the Company contained in the Note or any other certificate,
instrument or document contemplated hereby or thereby, except insofar as any
such misrepresentation, breach or any untrue statement, alleged untrue
statement, omission or alleged omission is made in reliance upon and in
conformity with written information furnished to the Company by, or on behalf
of, the Holder or is based on illegal trading of the Common Stock by the Holder.
 To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.  The indemnity provisions contained herein
shall be in addition to any cause of action or similar rights the Holder may
have, and any liabilities the Holder may be subject to.




Article 15

Incentive Shares




The Company shall issue six hundred thousand (600,000) shares of unregistered,
restricted Common Stock to the Holder as an incentive for the investment
("Incentive Shares").  The Incentive Shares shall be issued and delivered
immediately to the Holder and shall carry piggyback registration rights.   In
the event the Incentive Shares are not registered in the next registration
statement, the Company shall pay to the Holder, as a penalty, six hundred
thousand (600,000) additional shares of common stock for each time a
registration statement is filed and the Shares are not included.  The Holder at
its sole discretion may waive such penalty.  The Company's failure to issue the
Incentive Shares constitutes an  Event of Default and the Holder may elect to
enforce the remedies outlined in Article 4.  The Company's obligation to provide
the Holder with the Incentive Shares, as set forth herein, shall survive the
operation of the Agreement and any default on this obligation shall provide the
Holder with all rights, remedies and default provisions set forth in this Note,
or otherwise available by law.  It shall be the Company's responsibility to take
all necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required.

Article 16

Use of Proceeds

The Company shall use the funds for working capital purposes.

Article 17

Waiver

The Holder’s delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith.  Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type.  None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

11

2

--------------------------------------------------------------------------------

by the Holder, nor may this Note be amended, changed or modified, unless such
waiver, amendment, change or modification is evidenced by a separate instrument
in writing specifying such waiver, amendment, change or modification and signed
by the Holder.

Article 18

Senior Obligation

The Company shall cause this Note to be senior in right of payment to all other
current or future debt of the Company, including the Debenture dated May 15,
2006 ("Prior Debenture") by and between the Company and the Holder.  The Company
warrants that it has taken all necessary steps to subordinate its other
obligations to the rights of the Holder under this Note and the failure to do so
shall constitute an Event of Default.

Article 19

Transactions With Affiliates

The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
during the Lock-Up Period.

Article 20

Equity Line Obligations

At the request of the Holder, at any time after the Company’s current effective
registration statement for the Equity Line of Credit with Dutchess Private
Equities Fund, LP (File No: 333- 134418), has five million (5,000,000) shares or
less remaining for issuance and, if so permitted under Rule 415 of Securities
Act of 1933, as amended, or the general guidelines (if any) promulgated by the
United States Securities and Exchange Commission (the “SEC” or the
“Commission”), the Company shall immediately prepare and file a new registration
statement for the registration of additional shares as set forth in a related
Investment Agreement on the same terms and conditions as the Investment
Agreement dated May 15, 2006.  The Holder shall also retain the right to
determine the date of the filing of such registration statement, but in no event
sooner than twenty (20) business days prior to a notice being given to the
Company.  The Company shall respond to any and all SEC comments or
correspondence, whether written or oral, direct or indirect, formal or informal
(“Comments”), within seven (7) business days of receipt by the Company of such
Comments. To the extent necessary and applicable to the Holder, the Holder shall
assist the Company in responding to any such Comments. The seven (7) business
day period shall be extended as may be required by delays caused by Holder; and,
provided further, that such seven (7) business day period shall be extended an
additional two (2) business days for responses to SEC Staff accounting comments.
 The Company shall undertake best efforts to cause any registration statement
relating to these securities to become effective no later than two (2) business
days after notice from the SEC that the Registration Statement has been cleared
of all comments.  Failure to do any action outlined in this Article 20 shall
constitute an Event of Default and the Holder may seek to take actions as
outlined in Article 4.








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

12

2

--------------------------------------------------------------------------------

Article 21

Security

This Note shall be secured by and the Holder shall have full right to exercise
its rights and remedies under (i) the Security Agreement.

Article 22

Miscellaneous

Section 22.1

This Note may be executed in two (2) or more counterparts, all of which taken
together shall constitute one instrument.  Execution and delivery of this Note
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Note by such
Party.  Such facsimile copies shall constitute enforceable original documents.

Section 22.2

The Company warrants that the execution, delivery and performance of this Note
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
Bylaws, (ii) conflict with, or constitute a material default (or an event which
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree, including United States federal and state securities laws
and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
“Principal Market”), applicable to the Company or any of its Subsidiaries (which
for purposes of this Note means any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.  Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or their organizational charter or Bylaws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect
(as defined below).  The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect.  The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement)  with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

13

2

--------------------------------------------------------------------------------

to the date hereof and are in full force and effect as of the date hereof.  The
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.  The Company is not, and will not be,
in violation of the listing requirements of the Principal Market as in effect on
the date hereof and is not aware of any facts which would lead to delisting of
the Common Stock by the Principal Market.

Section 22.3

The Company and its Subsidiaries are corporations duly organized and validly
existing in good standing under the laws of the respective jurisdictions of
their incorporation, and have the requisite corporate power and authorization to
own their properties and to carry on their business as now being conducted.
 Both the Company and its Subsidiaries are duly qualified to do business and are
in good standing in every jurisdiction in which their ownership of property or
the nature of the business conducted by them makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Note, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Company and its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Note.

Section 22.4

Authorization; Enforcement; Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Note, and to issue this Note and Incentive Shares in
accordance with the terms hereof and thereof; (ii) the execution and delivery of
this Note by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Incentive Shares pursuant to this Note,
have been duly and validly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders; (iii) this Note has been duly and validly
executed and delivered by the Company; and (iv) this Note constitutes the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

Section 22.5

The execution and delivery of this Note shall not alter the prior written
agreements between the Company and the Holder, consisting of the Prior Notes.
 This Note is the final agreement between the Company and the Holder with
respect to the terms and conditions set forth herein, and, the terms of this
Note may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the Parties.  The execution and delivery of this
Note is done in conjunction with the previously executed Security Agreement (as
defined in Article 21 hereof).

Section 22.6

There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants,








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

14

2

--------------------------------------------------------------------------------

auditors and lawyers formerly or presently used by the Company, including but
not limited to disputes or conflicts over payment owed to such accountants,
auditors or lawyers.

Section 22.7

All representations made by or relating to the Company of a historical nature
and all undertakings described herein shall relate and refer to the Company, its
predecessors, and the Subsidiaries.

Section 22.8

The only officer, director, employee and consultant stock option or stock
incentive plan currently in effect or contemplated by the Company has been
submitted to the Holder or is described or within past filings with the SEC.
 The Company agrees not to initiate or institute any new stock option or stock
incentive plan without the prior written consent of the Holder.

Section 22.9

The Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
deliver shares and, as necessary, to register and maintain sufficient number of
Shares, will cause the Holder to suffer irreparable harm and that the actual
damage to the Holder will be difficult to ascertain.  Accordingly, the parties
agree that it is appropriate to include in this Note a provision for liquidated
damages.  The parties acknowledge and agree that the liquidated damages
provision set forth in this section represents the parties’ good faith effort to
quantify such damages and, as such, agree that the form and amount of such
liquidated damages are reasonable and do not constitute a penalty.  The payment
of liquidated damages shall not relieve the Company from its obligations to
deliver the Common Stock pursuant to the terms of this Note.

Section 22.10

In the event that any rules, regulations, oral or written interpretations or
Comments (as defined in the Debenture Registration Rights Agreement between the
Holder and the Company dated May 15, 2006) from the SEC, NASD, NYSE, NASDAQ or
other governing or regulatory body, prohibit or hinder any operation of this
Agreement or the Equity Line, the Parties hereby agree that those specific terms
and conditions shall be negotiated in good faith on similar terms within a
commercially reasonable time period, but in no event greater than ten (10)
business days, and shall not alter, diminish or affect any other rights, duties,
obligations or covenants in this Note and that all terms and conditions will
remain in full force and effect except as is necessary to make those specific
terms and conditions comply with applicable rule, regulation, interpretation or
Comment.  Failure for the Company to agree to  such new terms as necessary to
achieve the intent of the original documents, shall constitute an Event of
Default and the Holder may therefore elect to take actions as outlined in
Article 4 hereof ; provided, however, that the Holder must act in a commercially
reasonable manner for an Event of Default as provided hereunder to occur.

.

Section 22.11

The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Note of its own freewill, (ii) it is not issuing this
Note under economic duress, (iii) the terms of this Note are reasonable and fair
to the Company, and (iv) the Company has had independent legal counsel of its
own choosing review this Note, advise the Company with respect to this Note, and
represent the Company in connection with its issuance of this Note.

                                          [SIGNATURE PAGE FOLLOWS]








  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

15

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the date first indicated above.

EXECUTE SPORTS, INC.




By: /s/ Geno Apicella

Name:

Geno Apicella

Title:

Chief Executive Officer




By:/s/ Celeste Berouty

Name: Celeste Berouty

Title: President







DUTCHESS PRIVATE EQUITIES FUND, LTD.










By: /s/ Douglas H. Leighton

Name:

Douglas H. Leighton

Title:

Director























  ________     ________      _______                            EXCS Note
April.2007.$132,000.FINAL

   DHL                 GA              CB

16

2